 



(ACTIVANT LOGO) [d52480d5248001.gif]   Exhibit 10.14

November 17, 2006
Pervez Qureshi
1584 Cielo Court
Livermore, CA 94550
Dear Mr. Qureshi:
     Activant Group Inc., a Delaware corporation (“Activant”), is pleased to
inform you that you are eligible to receive a retention bonus of $758,333.45
(the “Bonus”), payable in five equal annual installments, as provided below, as
a reward for your continued employment with Activant or one of its subsidiaries:

      Date of Bonus Payment   Amount of Bonus September 30, 2007   20%
September 30, 2008   20% September 30, 2009   20% September 30, 2010   20%
September 30, 2011   20%

Notwithstanding the foregoing, (i) in the event of the consummation of a Change
in Control (as defined in the Amended and Restated Activant Group Inc. 2006
Stock Incentive Plan) of Activant, all annual installments set forth above not
previously paid shall become immediately due and payable upon such consummation,
subject to the following paragraph of this letter, and (ii) in the event your
employment is terminated by Activant without Cause (as defined in the Employment
Agreement, dated as of May 2, 2006, between you and Activant (as amended from
time to time, the “Employment Agreement”)) (and other than by reason of death or
Disability (as defined in the Employment Agreement)) or if you resign for Good
Reason (as defined in the Employment Agreement) and one or more of the payment
dates for the annual installments set forth above has not occurred as of such
termination, any annual installment that you would have received on or prior to
the six (6) month anniversary of the termination of your employment based on the
payment dates set forth above if you had otherwise remained employed by Activant
or one of its subsidiaries through such six (6) month anniversary shall become
immediately due and payable upon such termination of your employment.
     You must be employed by Activant or one of its subsidiaries, whether as an
employee, consultant or advisor, at the time each installment is payable in
order to earn and receive such installment, but there are no other conditions to
the Bonus. In the event that your service relationship with Activant or one of
its subsidiaries terminates prior to the time any annual installment is payable,
you will forfeit that and all subsequent installments. Activant may withhold
from the Bonus any such Federal, state, local or other taxes, including
applicable taxes of any jurisdiction outside the United States, as shall be
required to be withheld pursuant to any applicable law or regulation.

 



--------------------------------------------------------------------------------



 



     You understand that the Bonus made available to you hereunder does not
constitute a guarantee of continued employment with Activant or one of its
subsidiaries, and that your service relationship with Activant or its
subsidiaries is at will. As such, you or Activant or its subsidiaries may
terminate your employment at any time and for any reason or no reason, either
with or without cause or advance notice. In addition, Activant and its
subsidiaries retain the right to modify your compensation and benefits, other
than this Bonus, within their sole discretion, upon notice to you, to the
fullest extent allowed by law.
     Unless otherwise determinded by Activant’s Board of Directors, any payments
made hereunder will not be taken into account in computing your salary or
compensation for the purposes of determining any benefits or compensation under
(i) any retirement, life insurance or other benefit plan of Activant or (ii) any
agreement between Activant and you.

            Sincerely,
      /s/ Greg Petersen       Greg Petersen,      Executive Vice President     

 